Title: To James Madison from Thomas Underwood, 20 June 1789
From: Underwood, Thomas
To: Madison, James


Dear Sir
Goochland 20th. June 1789
Yours I recd. for which I thank you and am happy to hear that the Members of your honorable body agree so well in Political matters. I wish very much to know your oppinion of the public debt, that bears so hard on us whether it can be discharged in any short time without having recourse to direct taxes—and how the general oppinion runs respecting the Certificates due to the officers and Soldiers of the Contenental Army a few of which I have got and keep them with a view of paying a British Debt I owe which was due pryor to the War, as it now is and always has been my oppinion that all Just debts should be paid and fair Contracts comply’d with so I expect Congress will take great care to support Public credit & keep up our National honor.
The Spring has been exceeding Cool, the Crop is very backward, the wheat indifferent, the grass hopper has injured the Tobo. very much so that I fear we shall have a very short Crop this Season which is greatly to be lamented seeing that most of our people have of late become both frugal and industrious and appear very anxious to get clear of Debt and in order the more certainly to effect this many of my acquaintances are begining to manefacture most of the cloathing necessary for there Slaves. I am able to inform you with great truth that the people of your district who live near me are abundantly pleased with your conduct in Congress and many of those who voted against you say they are now sorry for it, I hope to hear from you every oppertunity and believe me to be with the utmost regard Dear sir Your mo. obt. Servt.
Thos. Underwood
